Citation Nr: 1242617	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-34 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

The appellant had service in the Selected Reserve from June 1980 to March 2009 with service from August 2001 through March 2009 served in the Active Guard Reserve (AGR) under the authority of Title 32.  


CONCLUSION OF LAW

The requirements for eligibility for educational assistance benefits under the Post-9/11 GI Bill (Chapter 33) have not been met.  38 U.S.C.A. § 3311 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.9505, 21.9520 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to Veterans in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, as in this case, turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  As such, no further action is required pursuant to the VCAA.

In April 2010, the appellant applied for educational assistance benefits under Chapter 33, the Post-9/11 GI Bill.  He asserts that his service as an active AGR should entitled him to these benefits.  

In May 2010, VA contacted the Department of Defense (DoD) to verify the appellant's service.  In response, DOD verified that the appellant had service in the Selected Reserve from June 1980 to March 2009 with service from August 2001 through March 2009 served in the AGR under Title 32 status.  DoD indicated that the Veteran had eligibility for educational assistance under Chapter 1606 (not the subject of this appeal), but not under Chapters 1607, 30, or 33.  With regard to Chapter 33, DoD indicated that the Veteran did not have active duty Title 10 Post 9/11 qualifying time.  

The Post-9/11 GI Bill was enacted under Pub.L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat.  To be eligible for these benefits, an individual must have served on active duty for at least 90 day aggregate after September 10, 2001.  See 38 C.F.R. § 21.9520. This requirement is met when an individual: 

(a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service, 

(1) Continues on active duty; 

(2) Is discharged from service with an honorable discharge; 

(3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; 

(4) Is released from service characterized as honorable for further service in a reserve component; or 

(5) Is discharged or released from service for 

(i) A medical condition that preexisted such service and is not determined to be service-connected; 

(ii) Hardship, as determined by the Secretary of the military department concerned; or 

(iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct; 

(b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability. . . . 

The Board notes that, 38 C.F.R. § 21.9505 defines active duty as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a) 12301(d), 12301(g), 12302, 12304.  
The regulation specifically excludes from active duty full-time National Guard Duty performed under 32 U.S.C. orders.  See 38 C.F.R. 21.9505(1). 

The appellant  does not meet the service requirements for eligibility for educational assistance benefits under 38 U.S.C. Chapter 33 benefits because he does not have qualifying active duty service.  His AGR service from August 1, 2011 to March 30, 209 was AGR under Title 32 authority.  Thus, that portion of his service cannot be considered towards satisfying his eligibility requirements.  His only service after September 10, 2001 was his AGR service, which is excluded.  38 C.F.R. 21.9505.   

Thus, under the circumstances of this case, the Board finds that the appellant does not meet basic eligibility requirements for educational benefits under Chapter 33.  As such, the claim on appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


